NAUGHTON, Judge,
concurring:
I agree with the majority that petitioner’s failure to particularize any prejudice he may have suffered as a result of General Anderson’s actions is a sufficient basis justify denying corum nobis relief.1 Similarly, petitioner has not presented sufficient evidence to persuade the court that General Anderson was, in fact, disqualified to take final action in petitioner’s case. Moreover, even though I may disagree with some of the holdings in United States *661v. Cruz and United States v. Treakle,2 I agree that Senior Judge Wold has correctly articulated those holdings in United States v. Anderson, 21 M.J. 670 (A.C.M.R.1985) and correctly applied them to the case at bar in determining that petitioner would also have failed to raise the issue of unlawful command influence on direct review.

. See United States v. Cruz, 20 M.J. 873, 894 (A.C.M.R.1985) (en banc) (Naughton, J., dissenting) and United States v. Treakle, 18 M.J. 646, 661 (A.C.M.R.1984) (en banc) (Naughton, J., concurring), pet. granted, 20 M.J. 131 (C.M.A.1985).


. Any proceeding which is challenged by the extraordinary writ of coram nobis is presumed to be correct and the burden rests upon the accused to show otherwise. United States v. Morgan, 346 U.S. 502, 512, 74 S.Ct. 247, 253, 98 L.Ed. 248 (1954).